Citation Nr: 1226804	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  09-46 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral foot ulcers, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from July 1944 to June 1946.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the Veteran's substantive appeal, he requested a personal hearing before the Board to be held at his local RO.  The Veteran withdrew his request in September 2011.  Therefore, there are no outstanding hearing requests of record.  38 C.F.R. § 20.704(e) (2011).

In February 2012, the Board remanded these matters for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of bilateral foot ulcers.

2.  Bilateral hearing loss first manifested many years after the Veteran's discharge from service, and the only medical opinion to address the etiology of the Veteran's bilateral hearing loss weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral foot ulcers, to include as secondary to diabetes mellitus, are not met.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 

2.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2008, September 2008, in October 2008, and in May 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent June 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board notes that the Veteran's service medical records for his active service are unavailable.  Most recently, pursuant to the Board's February 2012 remand instructions, additional attempts were made by the Appeals Management Center to obtain medical records from the Reynolds Army Community Hospital.  However, in a response received from the Army in May 2012, a thorough search of their records was negative.  The Board understands that where records once in the hands of the Government are missing, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully resolving reasonable doubt in favor of the Veteran.  O'Hare v. Derwinski, 1 Vet. App. 365(1991); Pruitt v. Derwinski, 2 Vet. App. 83(1992).  In addition, the Veteran was requested to submit any service medical records or buddy statements, however, no response was received from the Veteran.

The Board also finds that the duty to assist requirements has been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examination with respect to the claim for service connection for bilateral hearing loss on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011). 

Service connection may be presumed for certain chronic diseases, including arthritis and sensorineural hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. 3.307, 3.309(a) (2011). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

The Veteran's service medical records are unavailable.  In cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully resolving reasonable doubt in favor of the Veteran.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board's analysis of the Veteran's claims has been undertaken with that heightened duty in mind.  The case law does not lower the legal standard for proving a claim but rather increases the Board's obligation to evaluate and discuss all evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996). 

Foot Ulcers

Initially, the Board notes that with regard to foot ulcers, claimed as secondary to diabetes mellitus, that service connection for diabetes mellitus was last denied in a February 2012 Board decision.  Therefore, as the Veteran is not service-connected for diabetes mellitus, there can be no claim for foot ulcers as secondary to diabetes mellitus.  38 C.F.R. § 3.310 (2011).

The Veteran contends that while a guard for prisoners of war in Fort Sill, Oklahoma he was treated for problems with both of his feet at the same facilities that treated the prisoners.  

In an August 2008 statement, the Veteran's wife asserted that while in basic training the Veteran was treated numerous times for diabetic ulcers on the feet and legs.  

The Veteran, in an October 2008 statement, reported that he was treated for his feet when he was a guard for prisoners of war in Fort Sill, Oklahoma.  He claimed that he was treated for both feet at the same facilities that treated the prisoners.  While the RO found that the Veteran's service medical records were unavailable, records of the Veteran's treatment at a prison facility at Fort Sill, Oklahoma, could have been kept separately from his service file.  Thus, in the February 2012 remand, the Board instructed that a search for medical records at facilities that treated prisoners of war in Fort Sill, Oklahoma, during the Veteran's service dates should be undertaken.

VA and private medical records are negative for any complaints, symptoms, findings or diagnosis of bilateral foot ulcers. 

In the Veteran's February 2009 notice of disagreement, he asserted that he was treated at Fort Sill for foot ulcers.

In this case, the Board finds that the medical evidence fails to establish that the Veteran has ever been diagnosed with bilateral foot ulcers.   Furthermore, the Veteran has not presented, identified, or even alluded to the existence of any medical evidence of a current diagnosis of bilateral foot ulcers, and a relationship, if any, to service. 

Thus, notwithstanding the Veteran's contentions that he sustained bilateral foot ulcers in service, without competent evidence of a diagnosed or identifiable condition, service connection cannot be granted.  Congress has specifically limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where such incidents have resulted in disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Where competent evidence does not establish the disability for which service connection is sought, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board finds that the claim for service connection for bilateral foot ulcers, on a direct or secondary basis, must be denied because the first essential criterion for a grant of service connection, evidence of a current disability upon which to predicate a grant of service connection, has not been met.

The Board finds that the preponderance of the evidence is against a finding that the Veteran has any current disability manifested by ulcers of the feet.  Therefore, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

The Veteran contends that his hearing was impaired by his training on 105 Long Tom Artillery.  He noted he was assigned as a military police officer and guarded foreign prisoner of wars in Oklahoma.  

The Veteran is competent to state that he experienced noise exposure in service. Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Board considers the Veteran's account to be credible as it is corroborated by his service separation form which shows that his military occupational specialty was that of a military policeman.  Moreover, there is no competent evidence of record to indicate that the claimed noise exposure did not occur.  Accordingly, the Board concludes that it is likely that the Veteran was exposed to acoustic trauma on active duty.  His exposure to acoustic trauma supports his contention that his hearing loss is service-related. However, in order to establish service connection, the evidence still must show a nexus linking any current disability to the in-service injury. 

With respect to hearing loss, certain chronic disabilities, such as organic diseases of the nervous system, to include high frequency sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307 , 3.309 (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Even though disabling hearing loss is not demonstrated at separation, a Veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

The Veteran's service medical records are unavailable.  However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385, and a medically sound basis for attributing hearing loss disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

A February 2001 private medical record notes that the Veteran wears a hearing aid in his left ear.  

An October 2008 VA audiology record notes that the Veteran was diagnosed with sensorineural hearing loss of combined types and that he was post hearing aid fitting follow up.

The Veteran was afforded a VA examination dated in November 2008.  Based on the Veteran's military specialty, noise exposure was conceded.  The Veteran was diagnosed with bilateral hearing loss for VA purposes.  However, the examiner stated that an opinion regarding etiology could not be provided without resort to mere speculation.  The examiner stated that there were no service medical records showing any hearing examinations and that the Veteran had diabetes mellitus, which was known to have a greater incidence of hearing impairment.

In a November 2008 rating decision, the RO noted that the Veteran's service records showed that his military occupational specialty was a military police and potential exposure to military acoustic trauma was conceded.  

In March 2012, the Veteran underwent a VA audiology examination.  The audiologist noted that the claims file was not available for review.  The Veteran complained of current hearing loss.  In service, the Veteran stated that his hearing was unprotected and that he was subject to cannons and truck engine noise.  Occupational noise exposure was from employment as a truck driver.  Recreational noise exposure was from motorcycles without hearing protection.  The Veteran denied surgery, ear infections, otalgia, history of hearing loss prior to military service, familial history of hearing loss, and acute dizziness.  Pure tone threshold testing was performed and the Veteran was diagnosed with sensorineural hearing loss in both ears.  The hearing loss was moderately severe to profound in the right ear and moderate to profound in the left ear.  The audiologist stated that since the claims file was not available for review, it was her opinion that the issue of hearing loss related to service could not be resolved without resort to mere speculation.  It was recommended that the claims file be sent to Dr. F.C. for an opinion.

In March 2012, the claims file was forwarded to Dr. F.C., Ph.D. a VA audiologist,  for a medical opinion.  Dr. F.C. noted that the claims file was reviewed and discussed pertinent evidence.  Dr. F.C. opined that bilateral hearing loss was not caused by or a result of military service from 1944 to 1946.  The rationale noted that private hearing testing of the 1990s was the likely onset time for the hearing loss.  There was evidence of the Veteran being a heavy truck driver prior to military service.  There was a two year military history.  There is a long history of occupational and recreational noise exposure.  There was no evidence of combat duty, but there was military police duty.  There was presbycusis.  Dr. F.C. opined that the hearing loss was secondary to age and age-associated diseases.  Dr. F.C. cited to and discussed relevant medical literature in support of that opinion. 

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.  After separation from service, the first evidence that the Veteran had bilateral hearing loss was in a July 2001 private record notes that the Veteran wore a hearing aid in his left ear.  However, no information as to the diagnosis resulting in the use of the hearing aid was provided.  That diagnosis is more than 50 years after discharge from service.  That time period is well beyond the presumptive period for establishing service connection for organic diseases of the nervous system, to include high frequency sensorineural hearing loss, as a chronic disease.  38 C.F.R. §§ 3.307, 3.309 (2011).  Furthermore, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Moreover, the Board notes that the only medical opinion to address the medical relationship, if any, between the Veteran's hearing loss and service, weighs against the claim.  Other physicians could not provide opinions without resort to speculation.  The March 2012 VA audiologist, Dr. F.C. opined that the Veteran's diagnosed bilateral hearing loss was not related to the Veteran's service, and instead that the hearing loss was related to age and age-associated disease.  The Board finds that opinion constitutes probative evidence on the medical nexus question, based on a review of the Veteran's documented medical history and assertions, to include private and VA audiology reports and examinations and consideration of medical literature.  The opinions provided a clear rationale based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claim for service connection for bilateral hearing loss.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

The only other evidence of record supporting the Veteran's claim is his own lay statements, and those of his wife's.  Even if those statements claim continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints or indications that the Veteran had hearing loss until a July 2001 private medical record.  Therefore, the Board finds that the Veteran's statements do not show that it is at least as likely as not that there was a continuity of symptomatology since service.  Moreover, this claim turns on the matter of medical nexus, or relationship, between a current disability and service or a service-connected disability.  That is a matter within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134 (1994).  As the Veteran and his wife are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative opinion on a medical matter requiring specialized knowledge regarding the etiology of bilateral hearing loss.   Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997).  Therefore, the lay assertions have little probative value. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral foot ulcers, to include as secondary to diabetes mellitus, is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


